DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
	Applicant’s submission has been considered.  Examiner has withdrawn the previous grounds of rejection, but has set forth new grounds of rejection below.  The previous rejections under 35 U.S.C. 112 have been withdrawn.
	Claims 1-3, 5-7, and 10-13 are pending, and claims 6 and 7 remain withdrawn.

Drawings
The drawings are objected to because the amended drawings filed February 26, 2021 have poor line quality and thus poor reproducibility as discussed in 37 CFR 1.84(L).  Note that the image quality degradation would only be visible to the applicant in PAIR.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 5,564,500, hereinafter Rogers).
With regard to claim 1, Rogers discloses a drill rod for breaking up an edge of a hole in a ground surface, comprising:
(45) equipped with screw threads at an upper end (56) and a lower end (58) of the cylindrical body;
a barrier (152) fixed to an inside of the hollow cylindrical body (note that the body 152 is fixed in the Fig. 3 and Fig. 4 position, given that it must be moved by tool 200 in order to remove it), adjacent to the lower end of the hollow cylindrical body (the body is broadly “adjacent” to the lower end of the body in the Fig. 3 and Fig. 4 position), wherein the barrier is configured to prevent injected air and water from passing therethrough (the barrier 152 directs fluid out of the nozzles 86);
at least two injector nozzles (86) positioned on a radial face of the cylindrical body and configured to expel the injected air and water out of the drill rod through the cylindrical body; and
wherein the at least two injector nozzles are arranged to extend outwardly from the hollow cylindrical body at an upward angle of 105 to 120 degrees in relation to a vertical axis (column 7, lines 26-40 state that the angle 89, as defined in Fig. 3, can vary from 0 to 60 degrees, which corresponds to 90-130 degrees, which contains the claimed range) as to allow air and water to be expelled at the upwards angle toward the upper end to assist in the breaking up of the edge of the hole.
With regard to claim 2, the barrier (152) seals the inside of the cylindrical body of the rod.
With regard to claim 5, at least one of the at least two injector nozzles (86) allows for communication of the injected water and air with an external environment.
With regard to claim 11, Rogers discloses a hole drilling machine (i.e. the drill rig 257 shown in Fig. 15) for drilling a hole in a ground surface, comprising:
(i.e. a rotary table or top drive, see column 10, lines 16-21); and
at least one drill rod (see the rejection of claim 1 above, given that the same structure recited in claim 1 is recited in claim 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers.
With regard to claim 3, Rogers discloses four nozzles separated by 90 degrees, rather than three nozzles separated by 120 degrees.

With regard to claims 10 and 12, Rogers discloses nearly all of the limitations of this claim, as claims 10 and 12 contain essentially the same structure as claim 1.  Claims 10 and 12 add the aspect of multiple drill rods being provided in a kit, with some rods having a different nozzle angle than other drill rods.  Rogers fails to disclose providing a kit.
However, Rogers at least discloses that the angle (89) of the nozzles (86) can be varied.  See column 7, lines 35-40.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rogers by providing additional drill rods in a kit, where different drill rods have different nozzle angles, in order to provide variable performance depending on the specific needs of the particular borehole being drilled.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Wijning et al. (US 2012/0103623, hereinafter Wijning).
With regard to claim 13, Rogers fails to disclose a rotatable carousel configured to support the at least one drill rod.
Wijning discloses a drill rig having rotary storage racks (10, 11) or carousels for supporting drill rods.
(Wijning, paragraphs 0002-0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676